  Case 1:20-cv-20561-NLH Document 6 Filed 02/18/21 Page 1 of 6 PageID: 65



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
BRYAN AARON OSBORNE,           :
                               :    Civ. No. 20-20561 (NLH)
          PETITIONER,          :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          RESPONDENT.          :
______________________________:

APPEARANCE:

Bryan Aaron Osborne
51896-424
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

      Petitioner pro se

HILLMAN, District Judge

      WHEREAS, Petitioner Bryan Aaron Osborne filed a petition

for writ of habeas corpus under 28 U.S.C. § 2241, see ECF No. 1;

and

      WHEREAS, Petitioner argues that the conditions of

confinement at FCI Fort Dix violate the Eighth Amendment because

his medical conditions and other risk factors make him extremely

susceptible to COVID-19, id. at 12-13; and

      WHEREAS, Petitioner argues the Bureau of Prisons wrongfully

denied his motion for compassionate release under 18 U.S.C. §

3582, id.; and
  Case 1:20-cv-20561-NLH Document 6 Filed 02/18/21 Page 2 of 6 PageID: 66



     WHEREAS, Petitioner also argues that as a Moor, he cannot

be tried in “Christian courts” and must be released after one

year of imprisonment, id. at 14; see also ECF No. 4; and

     WHEREAS, Petitioner argues that his transfer from FCI

Elkton to FCI Fort Dix was done without his consent and in

violation of the United Nations Declaration on the Rights of

Indigenous Peoples, ECF No. 1 at 15; ECF No. 4; and

     WHEREAS, Petitioner alleges the COVID-19 vaccine is

untested, ineffective against new strains of COVID-19, and

presently unavailable to prisoners, ECF No. 1 at 16; and

     WHEREAS, Rule 4 of the Rules Governing Section 2254 Cases,

applicable to § 2241 cases through Rule 1(b) of the Rules

Governing Section 2254 Cases, requires the Court to dismiss any

claims that clearly would not entitle Petitioner to relief; and

     WHEREAS, the Court lacks jurisdiction over Petitioner’s

arguments that the Bureau of Prisons wrongfully denied his

motion for compassionate release under 18 U.S.C. § 3582.

Motions for compassionate release must be filed in the

sentencing court; Petitioner was not sentenced in the District

of New Jersey; and

     WHEREAS, Petitioner’s claims based on the Treaty of Peace

and Friendship are frivolous.      “As its title indicates, the

treaty is one of ‘Peace and Friendship’ between the sovereign

states of Morocco and the United States, and it provides that

                                    2
  Case 1:20-cv-20561-NLH Document 6 Filed 02/18/21 Page 3 of 6 PageID: 67



subjects or citizens of each country will be held safe by the

other, as well as a protocol for any confrontations that might

arise between the two countries while at sea, during trade or

battle.   It does not contain any language suggesting that the

United States, or any state or territory therein, does not have

jurisdiction over a person violating the law within its

jurisdiction.”   Pitt-Bey v. D.C., 942 A.2d 1132, 1136 (D.C.

2008)(internal citation omitted; see also El Ameen Bey v.

Stumpf, 825 F. Supp. 2d 537, 558 & n.10 (D.N.J. 2011); and

     WHEREAS, “[b]eing a declaration, rather than a treaty, the

United Nations Declaration on the Rights of Indigenous Peoples

is not a binding instrument even for the purposes of the

countries that voted in favor of its adoption.”          Marrakush Soc.

v. New Jersey State Police, No. 09-2518, 2009 WL 2366132, at *6

(D.N.J. July 30, 2009).     Petitioner’s arguments based on the

Declaration are without merit; and

     WHEREAS, the Court will require the United States to answer

the petition’s allegations that the conditions at FCI Fort Dix

violate Petitioner’s right to be protected from cruel and

unusual punishment.    Petitioner’s claims based on 18 U.S.C. §

3582, the Treaty of Peace and Friendship, and the Declaration on

the Rights of Indigenous Peoples are dismissed,

     THEREFORE, IT IS on this       18th       day of February, 2021




                                    3
  Case 1:20-cv-20561-NLH Document 6 Filed 02/18/21 Page 4 of 6 PageID: 68



     ORDERED that the Clerk shall serve a copy of the Petition,

ECF No. 1, and this Order upon Respondent by regular mail, with

all costs of service advanced by the United States; and it is

further

     ORDERED that the Clerk shall forward a copy of the Petition

and this Order to the Chief, Civil Division, United States

Attorney’s Office, at the following email address:          USANJ-

HabeasCases@usdoj.gov; and it is further

     ORDERED that, where the Petition appears to be beyond the

jurisdiction of the Court, within twenty-one (21) days of the

date this Order is filed, Respondent may file a Motion to

Dismiss the Petition on jurisdiction grounds only; and it is

further

     ORDERED that, if a Motion to Dismiss is filed, Petitioner

shall have twenty-one (21) days to file an opposition brief, in

which Petitioner may argue any bases for jurisdiction, and to

which Petitioner may attach any relevant exhibits; and it is

further

     ORDERED that, if Petitioner files an opposition, Respondent

shall have ten (10) days to file a reply brief; and it is

further

     ORDERED that, if the Motion to Dismiss is subsequently

denied, the Court will then direct Respondent to file a full and

complete answer; and it is further

                                    4
  Case 1:20-cv-20561-NLH Document 6 Filed 02/18/21 Page 5 of 6 PageID: 69



     ORDERED that if Respondent does not file a Motion to

Dismiss the Petition, the Respondent shall file a full and

complete answer to the petition’s allegations that the

conditions at FCI Fort Dix violate Petitioner’s right to be

protected from cruel and unusual punishment within twenty-one

(21) days of the entry of this Order; and it is further

     ORDERED that Petitioner’s claims based on 18 U.S.C. § 3582,

the Treaty of Peace and Friendship, and the Declaration on the

Rights of Indigenous Peoples are dismissed, 28 U.S.C. § 2254

Rule 4; and it is further

     ORDERED that Respondent shall file and serve with the

answer certified copies of all documents necessary to resolve

Petitioner’s claims and affirmative defenses, including but not

limited to copies of any administrative remedies filed by

Petitioner relevant to the asserted claims; and it is further

     ORDERED that within twenty-one (21) days of receipt of the

answer, Petitioner may file a reply to the answer; and it is

further

     ORDERED that any request to deviate from this Order to

Answer shall be made by motion; and it is further

     ORDERED that within seven (7) days of Petitioner’s release,

be it parole or otherwise, Respondent shall electronically file

a written notice of the same with the Clerk; and it is finally




                                    5
  Case 1:20-cv-20561-NLH Document 6 Filed 02/18/21 Page 6 of 6 PageID: 70



     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    6
